Case 1:18-cv-01572-MN Document 138 Filed 08/13/20 Page 1 of 2 PageID #: 5020




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

AQUA CONNECT, INC. a Nevada corporation,
and STRATEGIC TECHNOLOGY PARTNERS,
LLC, a Nevada limited liability company,
                                                    C.A. No. 18-01572-MN
                      Plaintiffs,

              v.                                    LEAD CASE

TEAMVIEWER US, LLC,

                      Defendant.

AQUA CONNECT, INC., a Nevada corporation,
and STRATEGIC TECHNOLOGY PARTNERS,
LLC, a Nevada limited liability company,
                                                    C.A. No. 19-2286-MN
                      Plaintiffs,

              v.

TEAMVIEWER GmbH,

                      Defendant.



                        IDENTIFICATION OF RELEVANT CASES

       Plaintiffs Aqua Connect, Inc. and Strategic Technology Partners, LLC hereby identify

Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303 (Apr. 30, 2020) in response to the

Court’s Order regarding the August 20, 2020 hearing (Dkt. 132).
Case 1:18-cv-01572-MN Document 138 Filed 08/13/20 Page 2 of 2 PageID #: 5021




Dated: August 13, 2020

                             STAMOULIS & WEINBLATT LLC


                             /s/ Stamatios Stamoulis
                             Stamatios Stamoulis (DE Bar No. 4606)
                             Richard C. Weinblatt (DE Bar No. 5080)
                             800 N. West Street – Third Floor
                             Wilmington, DE 19801
                             Tel: (302) 999-1540
                             Stamoulis@swdelaw.com
                             Weinblatt@swdelaw.com

                             Lawrence Hadley (admitted pro hac vice)
                             Glaser Weil Fink Howard Avchen & Shapiro
                             10250 Constellation Blvd. Fl 19
                             Los Angeles, CA 90067-6219
                             Telephone: (301) 785-3535
                             lhadley@glaserweil.com

                             Ryan E. Hatch (admitted pro hac vice)
                             LAW OFFICE OF RYAN E. HATCH, PC
                             13323 Washington Blvd, Suite 100
                             Los Angeles, CA 90066
                             Telephone: 310-279-5076
                             Fax: 310-693-5328
                             ryan@ryanehatch.com

                             Attorneys for Plaintiff Aqua Connect, Inc.,
                             and Strategic Technology Partners, LLC




                                       2
